IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

  



NO. PD-0026-13


KENDRICK EARL EDWARDS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
FORT BEND COUNTY



	Per curiam.  Keasler and Hervey, JJ., dissent.


ORDER

	The petition for discretionary review violates Rule of Appellate Procedure
9.4(i)(2)(D) and 9.3(b), the petition exceeds 15 pages and the original petition is not
accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: April 17, 2013
Do Not Publish